Citation Nr: 1811247	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left great toe disorder.

4.  Entitlement to service connection for a right eye disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for coronary artery disease.

8.  Entitlement to service connection for migraines.

9.  Entitlement to service connection for numbness of the bilateral upper extremities.
10.  Entitlement to service connection for numbness of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to May 1976 and from July 1979 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2012 rating decisions of the VA Regional Office (RO) in Waco, Texas.  In October 2016, the Veteran testified at a videoconference hearing conducted before the undersigned.  At his hearing, he waived RO consideration of additional evidence.  

The Veteran was previously represented by a different attorney within the same law firm; in December 2017, he submitted a new power of attorney in favor of the representative listed above.  

The issues of a petition to reopen the previously denied claim of service connection for a thoracolumbar spine disorder, as well as service connection for cervical spine and left knee disorders being referred have been raised by the record at the October 2016 hearing and in a December 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

In January 2018, the Veteran filed a motion to advance this appeal on the Board's docket due to financial hardship.  The undersigned has reviewed the motion and finds that the evidence establishes financial hardship.  Therefore, the undersigned is granting this motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

All of the issues except for service connection for hypertension and coronary artery disease being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hypertension is not shown to be etiologically related to service.

2.  The Veteran's current coronary artery disease is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307. 3.309 (2017).

2.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307. 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In finding no deficiencies, the Board acknowledges that the Veteran's service treatment records from his first period of service are not available.  See October 2010 memorandum.  However, his records from his second period are available.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).

II. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain disabilities, including hypertension and coronary artery disease, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

B. Hypertension 

In this case, the Board acknowledges the diagnosis of current hypertension; an August 2009 record shows that he was advised about hypertension two years ago.  As noted above, the Veteran's service treatment records from his first period of service are unavailable.  The Board has reviewed the service treatment records from his second period and notes no hypertension treatment.  His July 1987 separation examination and physical showed no hypertension complaints and blood pressure of 102/60.    

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The Veteran described having hypertension as a result of stress in service during his October 2016 hearing.  Besides stress, the Veteran has not reported incurring any other event, injury or disease during service.  There is no medical evidence directly addressing the question of a nexus, and the Veteran has not reported that any medical professional has related hypertension to his military service.  He also has not reported having hypertension during service or within one year of discharge from service.  

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

Absent any competent evidence supporting the Veteran's claim, there is no basis for remanding this claim for a VA examination and etiology opinion, as there exists no reasonable possibility that such examination and opinion could be supportive of the claim.  38 C.F.R. § 3.159(c)(4).

In summary, the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  38 U.S.C. § 5107(b).  

C. Coronary artery disease

In this case, the Board acknowledges the diagnosis of current coronary artery disease; a June 2009 record first shows a diagnosis manifested by recent onset of angina, associated with multiple risk factors.  As noted above, the Veteran's service treatment records from his first period of service are unavailable.  The Board has reviewed the service treatment records from his second period and notes no coronary artery disease treatment, although a July 1986 record documents chest pain with a diagnosis of costochondritis.  His July 1987 separation examination and physical showed no coronary artery disease complaints; chest X-rays showed no active disease.    

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, particularly the 1986 treatment for chest pain.  The Veteran described having coronary artery disease as a result of stress and eating greasy food in service during his October 2016 hearing.  Evidence directly addressing the question of nexus is limited to a December 2010 VA heart examination report.  The 2010 VA examiner, after a claims file review, opined that the Veteran's coronary artery disease was not caused by or a result of chest pain in service.  

The Board finds that the 2010 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The examiner reported that after the 1986 complaint of chest pain, the Veteran had no further evaluation and developed chest pain in 2009 and found that he had coronary artery disease.  They noted that the Veteran was a smoker and that was a high risk factor for coronary artery disease.  The examiner opined that the pain that was present during service was most likely costochondritis.  They concluded that based on the type of pain that he had during service, it was their medical opinion that the coronary artery disease was not caused by or a result of chest pain in service.  There are no medical opinions relating coronary artery disease to in-service stress or otherwise to the Veteran's military service.  The Veteran has not reported that any medical professional has related coronary artery disease to his military service.  He also has not reported having coronary artery disease during service or within one year of discharge from service.  

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at 1377.

In summary, the preponderance of the evidence is against the claim for service connection for coronary artery disease, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues as new examinations are necessary.  The Veteran was afforded VA examinations for his major depressive disorder in November 2010; left ankle and left great toe in July 2012; migraines in December 2010; and bilateral lower extremities in April 2009.  As argued by his representative at the October 2016 hearing, the opinions obtained in those examinations are not adequate.  Furthermore, the Veteran has not been provided VA examinations for his right eye and left shoulder.  His testimony suggests in-service injuries with ongoing complaints since service.  Therefore, a remand is necessary to provide the Veteran with new VA examinations.  

Furthermore, as regards his claim for service connection for numbness of the bilateral lower extremities, the 2009 examiner diagnosed the Veteran with osteoarthritis of the lumbar spine with associated sciatic radiculopathy.  Additionally, a December 2016 argument from his representative indicates that numbness of the bilateral upper extremities is related to a cervical spine disorder.  As noted in the Introduction, the Board is referring the issues of a petition to reopen the previously denied claim of service connection for a thoracolumbar spine disorder, and for service connection for a cervical spine disorder.  Consequently, service connection for numbness of the bilateral upper and lower extremities should be deferred pending consideration of the referred claims.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the El Paso VA Health Care System.

2.  Take appropriate action (a rating decision) on the claims of the petition to reopen the previously denied claim of service connection for a lumbar spine disorder, and for service connection for cervical spine and left knee disorders referred in the Introduction.

3.  Accord the Veteran a VA medical examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed left ankle, left great toe, right eye, left shoulder, migraine, and numbness of the bilateral upper and lower extremity disorders.  (Multiple examinations may instead be conducted; the Board leaves this to the discretion of the AOJ and the facility at which any examination is to be conducted.)

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed left ankle, left great toe, right eye, left shoulder, migraine, and numbness of the bilateral upper and lower extremity disorders had their onset in service or are related to the Veteran's military service.  

The examiner should consider the Veteran's testimony of ongoing left ankle symptoms since injuries in 1973 and 1974; ongoing left great toe symptoms since an in-service injury when a set of truck duals fell on his toe; pieces of metal flying into his right eye during service; ongoing left shoulder symptoms since an injury in 1974; and ongoing migraines since 1973.  If any of the listed disorders are not found to be present, this must be explained in the context of the record and the Veteran's subjective history.  A complete rationale should be given for all opinions and conclusions expressed.  

For any diagnosed numbness of the bilateral upper and lower extremities, the examiner should also offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any such disorders are caused or aggravated (permanently worsened beyond normal progression) by cervical and/or lumbar spine disorders.  If any diagnosed numbness of the bilateral upper and lower extremities is found to have been aggravated by cervical and/or lumbar spine disorders, the examiner should quantify the approximate degree of aggravation.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Accord the Veteran a VA psychiatric examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed psychiatric disorder.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed psychiatric disorder had its onset in service or is related to the Veteran's military service.  The examiner should consider the Veteran's treatment for nervousness in 1983 and report of having ongoing psychiatric problems since such treatment.  A complete rationale should be given for all opinions and conclusions expressed.  

5.  After the completion of the instructions of paragraphs 1 through 4 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


